7th AMENDMENT
TO THE
THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


THIS 7TH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP (this “Amendment”)
is made and entered into on April 1, 2015 (“Effective Date”), by and between SUN
COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan
limited partnership (the “Partnership”), and the Contributors (as defined in the
Contribution Agreements) (the “Series C Preferred Partners”).


RECITALS


A.    Contributors, certain affiliated holding companies and project owner
entities (all of which are affiliates of Gerard Berger and Paul Simon) and the
Partnership entered into eleven (11) separate Contribution Agreements, dated as
of December 4, 2014, as amended (the “Contribution Agreements”), with respect to
the Partnership’s acquisition of seven manufactured housing communities, two
golf courses, and manufactured home inventory.


B.    Pursuant to the Contribution Agreements, the Series C Preferred Partners
and their affiliates have contributed certain assets (the “Contributed Assets”)
to the Partnership in consideration for the issuance by the Partnership of
Common OP Units, Series C Preferred Units and certain other consideration.


C.    The signatories hereto desire to amend that certain Third Amended and
Restated Agreement of Limited Partnership of Sun Communities Operating Limited
Partnership, dated as of June 19, 2014, as amended by those certain first,
second, third, fifth and sixth amendments (the “Agreement”) as set forth herein.
There is no fourth amendment to the Agreement, which was initially reserved as a
placeholder but will not be used. Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to it in the Agreement.


D.    Article 13 of the Agreement authorizes the General Partner, as the holder
of more than fifty percent (50%) of the OP Units, to amend the Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Agreement as
follows:


1.    Admission of New Partners. As of the Effective Date, the Series C
Preferred Partners have contributed the Contributed Assets to the Partnership in
exchange for the issuance by the Partnership to the Series C Preferred Partners
of an aggregate of 371,808 Common OP Units and 340,206 Series C Preferred Units
and certain other consideration. The Common OP Units and Series C Preferred
Units issued to the Series C Preferred Partners have been duly issued and fully
paid. The Series C Preferred Partners are hereby admitted to the Partnership as
new Limited Partners, and by execution of this Amendment the Series C Preferred
Partners agree to be bound by all of the terms and conditions of the Agreement,
as amended hereby, and hereby acknowledge receipt of a copy of the Agreement.
Exhibit A of the Agreement is hereby deleted in its entirety and is replaced
with Exhibit A to this Amendment.


2.    Investment Representations. Each Series C Preferred Partner hereby
represents and warrants to the Partnership as follows. Each Series C Preferred
Partner hereby agrees to indemnify the Partnership, the General Partner and its
directors, officers, employees and agents, against all liability, damages, loss,
costs and expenses (including




--------------------------------------------------------------------------------


reasonable attorneys' fees and expenses) which any of them may incur by reason
of the falsity of any representation or breach of any warranty made by such
Series C Preferred Partner.


(a)Such Series C Preferred Partner has been furnished with or has had access to,
and has carefully reviewed, the periodic filings of the General Partner made
with the Securities and Exchange Commission, the organizational documents of the
Partnership and such other documents relating to the General Partner and the
Partnership as it may have requested. Such Series C Preferred Partner has relied
solely on the information contained therein and has not received or relied upon
any other representations, warranties or assurances of the Partnership or the
General Partner or any persons acting on their behalf, whether written or oral,
other than the representations and warranties set forth in the Contribution
Agreements. Such Series C Preferred Partner understands that all documents,
records and books pertaining to its investment in Series C Preferred Units have
been made available for inspection by it and its attorneys, accountants,
investment advisors and other representatives. Such Series C Preferred Partner
and its advisors and representatives have had a reasonable opportunity to ask
questions of and receive answers from the Partnership and the General Partner,
or a person or persons acting on its behalf, concerning the terms and conditions
of the issuance of the Series C Preferred Units and the business, affairs and
prospects of the Partnership and the General Partner, and all such questions
have been answered to such Series C Preferred Partner’s full satisfaction.


(a)    The Series C Preferred Units were not offered for sale to such Series C
Preferred Partner by means of: (i) an advertisement, article, notice, letter,
circular or other communication published in any newspaper, magazine or similar
medium or by other written communication or broadcast over television or radio;
or (ii) a seminar or meeting held pursuant to public invitation or announcement;
or (iii) any other form of general solicitation or advertising.


(b)    Such Series C Preferred Partner, if an individual, is a citizen of the
United States of America, and is at least 21 years of age.


(c)    If such Series C Preferred Partner is an entity, (i) it is duly
organized, validly existing and in good standing under all laws applicable to it
and has full power and authority to acquire the Series C Preferred Units, and
(ii) those persons executing this Amendment on behalf of such Series C Preferred
Partner are duly authorized to act for and bind it.


(d)    Such Series C Preferred Partner and its shareholders, members, partners
or beneficiaries (if any) have adequate means of providing for their current
needs and possible personal contingencies, have no need for liquidity in its
investment in the Series C Preferred Units, are able to bear the substantial
economic risks of an investment in the Series C Preferred Units for an
indefinite period, and at the present time could afford a complete loss of the
investment. Such Series C Preferred Partner has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of this investment.


(e)    Such Series C Preferred Partner recognizes that there is substantial
economic risk associated with an investment in the Series C Preferred Units,
which could result in a complete loss of investment.


(f)    Such Series C Preferred Partner understands, or has consulted with its
tax advisors concerning, the tax consequences of an investment in the Series C
Preferred Units. Such Series C Preferred Partner has not received or relied upon
any representations, warranties or assurances of the Partnership, the General
Partner, or any persons acting on their behalf concerning the tax aspects of an
investment in the Series C Preferred Units.


(g)    Such Series C Preferred Partner understands that the Series C Preferred
Units have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any

2



--------------------------------------------------------------------------------


state. Such Series C Preferred Partner will not sell or otherwise transfer any
the Series C Preferred Units or REIT Shares for which they may be exchanged
unless they are registered under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from such registration satisfactory
to the General Partner. Such Series C Preferred Partner is purchasing the Series
C Preferred Units and, upon their exchange, REIT Shares, solely for its own
account for investment only and not for the account of any other person and not
for distribution, assignment or resale to others, except distribution to the
members, partners and other beneficial owners of such Series C Preferred
Partner.


(h)    Such Series C Preferred Partner understands that it may not be able to
sell or dispose of the Series C Preferred Units as there is no public market for
them. Such Series C Preferred Partner further understands that the terms of
Article 11 of the Agreement restrict their sale or transfer.


3.    Section 6.1(a)(iii) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“Third, with respect to OP Units other than Mirror A Preferred Units, pro rata
in proportion to the number of OP Units other than Mirror A Preferred Units held
by each such Partner as of the last day of the period for which such allocation
is being made; provided, however, that the Profits allocated to any Preferred OP
Units, Series A-1 Preferred Units, Series B-3 Preferred Units, Series A-3
Preferred Units, Series A-4 Preferred Units and Series C Preferred Units
pursuant to this Section 6.1(a)(iii) for any calendar year shall not exceed the
amount of Preferred Dividends, Series A-1 Priority Return, Series B-3 Priority
Return, Series A-3 Priority Return, Series A-4 Priority Return and Series C
Priority Return, respectively, thereon for that calendar year, and any such
excess Profits remaining after the application of such limitation shall be
allocated to the holders of the Common OP Units, pro rata.”


4.    Section 7.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    Distributions in respect of OP Units (other than Common OP Units) shall
be made at the times, in the amounts and in the priority provided in this
Agreement, including, without limitation, Sections 16.1, 17.3, 18.3, 19.2, 20.3,
21.3 and 22.3 of this Agreement.”


5.    Section 12.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    The Capital Accounts of the holders of the OP Units shall be adjusted to
reflect the manner in which any unrealized income, gain, loss and deduction
inherent in the Partnership’s property, which has not previously been reflected
in the Partners’ Capital Accounts, would be allocated among the Partners if
there were a taxable disposition of such property at fair market value on the
date of distribution. Any resulting increase in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first to the holders of the
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Prices of their respective OP Units plus
accrued and unpaid Preferred Dividends, Series A-1 Priority Return and Series
A-4 Priority Return, as the case may be, thereon; (ii) second to the holders of
the Series C Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Issue Price of
the Series C Preferred Units plus accrued and unpaid Series C Priority Return
thereon; (iii) third to the holders of the Series B-3 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Price of the Series B-3 Preferred Units
plus accrued and unpaid Series B-3 Priority Return thereon; (iv) fourth to the
holders of the Series A-3 Preferred Units in proportions and amounts sufficient
to bring their respective Capital Account balances up to the amount of the Issue
Price of the Series A-3 Preferred Units plus accrued and unpaid Series A-3
Priority Return thereon; and (v) fifth (if any) to the Common OP Units. Any
resulting decrease in the Partners’ Capital Accounts shall be allocated as set
forth in Section 6.1(a).”



3



--------------------------------------------------------------------------------


6.    The definition of “Common Stock Fair Market Value” set forth in Article 1
(Defined Terms) of the Agreement is hereby deleted in its entirety and replaced
with the following:


“’Common Stock Fair Market Value’ shall mean, with respect to any Series A-1
Exchange Date, Series A-3 Exchange Date, Series A-4 Exchange Date or Series C
Exchange Date, the average closing price of a REIT Share for the 10 consecutive
trading days preceding such Series A-1 Exchange Date, Series A-3 Exchange Date,
Series A-4 Exchange Date or Series C Exchange Date on the principal national
securities exchange on which the REIT Shares are listed or admitted to trading
or, if not listed or admitted to trading on any national securities exchange,
the average of the reported bid and asked prices during such 10 trading day
period in the over the counter market as furnished by the National Quotation
Bureau, Inc., or, if such firm is not then engaged in the business of reporting
such prices, as furnished by any member of the National Association of
Securities Dealers, Inc. selected by the General Partner or, if the REIT Shares
or securities are not publicly traded, the Common Stock Fair Market Value for
such day shall be the fair market value thereof determined jointly by the
General Partner and the holder(s) of Series A-1 Preferred Units, Series A-3
Preferred Units, Series A-4 Preferred Units or Series C Preferred Units that are
exchanging such Series A-1 Preferred Units, Series A-3 Preferred Units, Series
A-4 Preferred Units or Series C Preferred Units for REIT Shares or Common OP
Units; provided, however, that if such parties are unable to reach agreement
within a reasonable period of time, the Common Stock Fair Market Value shall be
determined in good faith by an independent investment banking firm selected
jointly by the General Partner and such holder(s) of Series A-1 Preferred Units,
Series A-3 Preferred Units, Series A-4 Preferred Units or Series C Preferred
Units or, if that selection cannot be made within five days, by an independent
investment banking firm selected by the American Arbitration Association in
accordance with its rules.”


7.    The following new definitions are inserted in Article 1 (Defined Terms) of
the Agreement so as to preserve alphabetical order:


“Series C Exchange Date” shall mean the date specified in a Series C Exchange
Notice on which the holder of Series C Preferred Units proposes to exchange
Series C Preferred Units for shares of the General Partner’s common stock;
provided, however, that the proposed Series C Exchange Date (i) must be a
Business Day, and (ii) may not be less than three Business Days, nor more than
more than 15 Business Days, after the date such Series C Exchange Notice is
delivered.


“Series C Exchange Notice” shall mean a written notice delivered by a holder of
Series C Preferred Units to the General Partner of such holder’s election to
exchange Series C Preferred Units for shares of the General Partner’s common
stock. Each Series C Exchange Notice must specify the number of Series C
Preferred Units to be exchanged and the proposed Series C Exchange Date.


“Series C Issuance Date” shall mean April 1, 2015.


“Series C Preferred Partners” shall mean the holders of Series C Preferred Units
set forth on Exhibit A hereto, as it may be amended from time to time, and their
respective successors and permitted assigns.


“Series C Preferred Units” shall have the meaning set forth therefor in Section
22.2 hereof.


“Series C Priority Return” shall have the meaning set forth therefor in Section
22.1 hereof.



4



--------------------------------------------------------------------------------


8.    The following new Article 22 of the Agreement is inserted in the Agreement
after Article 21 thereof:


ARTICLE 22.
SERIES C PREFERRED UNITS


Section 22.1    Definitions. The term “Series C Parity Preferred Units” shall
mean any class or series of OP Units of the Partnership now or hereafter
authorized, issued or outstanding and expressly designated by the Partnership to
rank on parity with the Series C Preferred Units with respect to distributions
and rights upon voluntary or involuntary liquidation, winding-up or dissolution
of the Partnership. The term “Series C Priority Return” shall mean an amount
equal to the Applicable Rate multiplied by the stated issue price of $100 (the
“Issue Price”) per Series C Preferred Unit per annum. The term “Applicable Rate”
shall mean: (a) 4.00% per annum (determined on the basis of a 365 day year)
until the second anniversary of the Series C Issuance Date; (b) 4.50% per annum
(determined on the basis of a 365 day year) from the second anniversary of the
Series C Issuance Date until the fifth anniversary of the Series C Issuance
Date; and (c) 5.00% per annum (determined on the basis of a 365 day year) from
and after the fifth anniversary of the Series C Issuance Date.


Section 22.2    Designation and Number. A series of OP Units in the Partnership
designated as the “Series C Preferred Units” is hereby established. The number
of Series C Preferred Units shall be 340,206.


Section 22.3     Distributions.


A. Payment of Distributions. Subject to the preferential rights of holders of
any class or series of OP Units of the Partnership ranking senior to the Series
C Preferred Units, the holders of Series C Preferred Units will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of the Partnership’s available cash, cumulative preferential cash
distributions in an amount equal to the Series C Priority Return. All
distributions shall be cumulative, shall accrue from the date of issuance and
will be payable quarterly (such quarterly periods for purposes of payment and
accrual will be the quarterly periods ending on the dates specified in this
sentence) in arrears on March 31, June 30, September 30 and December 31 of each
year (each a “Series C Preferred Unit Distribution Payment Date”). Any
distribution payable on the Series C Preferred Units for a period that is
shorter or longer than 90 days will be computed on the basis of a 360-day year
consisting of twelve 30-day months. If any Series C Preferred Unit Distribution
Payment Date is not a Business Day, then payment of the distribution to be made
on such date will be made on the next succeeding day that is a Business Day (and
without any interest or other payment in respect of any such delay). The
distributions payable on any Series C Preferred Unit Distribution Payment Date
shall include distributions accrued to but not including such Series C Preferred
Unit Distribution Payment Date.


B.Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series C Preferred Units will accrue and be cumulative from the Series C
Issuance Date, whether or not the terms and provisions set forth in the last
sentence of this Section 22.3 B at any time prohibit the declaration, setting
aside for payment or current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized. No interest, or sum in lieu of interest, will be payable in respect
of any distribution payment or payments on Series C Preferred Units which may be
in arrears, and the holders of the Series C Preferred Units will not be entitled
to any distributions, whether payable in cash, securities or other property, in
excess of full cumulative distributions described above. Any distribution
payment made on the Series C Preferred Units will first be credited against the
earliest accrued but unpaid distribution due with respect to the Series C
Preferred Units. No distributions on the Series C Preferred Units shall be
authorized, declared, paid or set apart for payment by the Partnership at such
time as the terms and provisions of any agreement of the Partnership, including
any agreement relating to its indebtedness, directly or indirectly prohibit
authorization, declaration, payment or setting apart for payment or provide that
such authorization, declaration, payment or setting apart

5



--------------------------------------------------------------------------------


for payment would constitute a breach thereof or a default thereunder, or if
such declaration, payment or setting apart for payment shall be restricted or
prohibited by law.


C.Priority as to Distributions.


(i)Except as provided in Section 22.3 C (ii) below, unless full cumulative
distributions for all past Series C Preferred Unit Distribution Periods on the
Series C Preferred Units have been or contemporaneously are authorized and paid
or authorized and a sum sufficient for the payment thereof is set apart for such
payment, no distributions (other than in Common OP Units or any other class or
series of OP Units ranking junior to the Series C Preferred Units as to
distributions and as to the distribution of assets upon liquidation, dissolution
and winding up of the Partnership) shall be authorized or paid or set aside for
payment nor shall any other distribution be authorized or made on Common OP
Units or any other classes or series of OP Units ranking junior to or on parity
with the Series C Preferred Units as to distributions or as to the distribution
of assets upon liquidation, dissolution or winding up of the Partnership nor
shall any Common OP Units or any other classes or series of OP Units ranking
junior to or on parity with the Series C Preferred Units as to distributions or
as to the distribution of assets upon liquidation, dissolution or winding up of
the Partnership be redeemed, purchased or otherwise acquired for any
consideration (or any amounts be paid to or made available for a sinking fund
for the redemption of any such units) by the Partnership except: (1) by
conversion into or exchange for Common OP Units or any other classes or series
of OP Units ranking junior to the Series C Preferred Units as to distributions
and as to the distribution of assets upon liquidation, dissolution and winding
up of the Partnership, (2) by redemption, purchase or other acquisition of
Common OP Units made for purposes of an incentive, benefit or share purchase
plan for the General Partner, the Partnership or any of their respective
subsidiaries, (3) for redemptions, purchases or other acquisitions of OP Units
by the Partnership in connection with the General Partner’s purchase of its
securities for the purpose of preserving the General Partner’s qualification as
a REIT for federal income tax purposes, or (4) for any distributions by the
Partnership corresponding to distributions by the General Partner required for
it to maintain its status as a REIT for federal income tax purposes. With
respect to the Series C Preferred Units, all references in this Article 22 to
“past Series C Preferred Unit Distribution Periods” shall mean, as of any date,
Series C Preferred Unit Distribution Periods ending on or prior to such date,
and with respect to any other class or series of OP Units ranking on a parity as
to distributions with the Series C Preferred Units, all references in this
Article 22 to “past distribution periods” (and all similar references) shall
mean, as of any date, distribution periods with respect to such other class or
series of OP Units ending on or prior to such date.


(ii)When full cumulative distributions for all past Series C Preferred Unit
Distribution Periods are not paid in full (or a sum sufficient for such full
payment is not set apart) upon the Series C Preferred Units and when full
cumulative distributions for all past distribution periods are not paid in full
(or a sum sufficient for such full payment is not set apart) upon the units of
any other Series C Parity Preferred Units ranking on a parity as to
distributions with the Series C Preferred Units, then all distributions
authorized on the Series C Preferred Units and any other outstanding classes or
series of Series C Parity Preferred Units ranking on a parity as to
distributions with the Series C Preferred Units shall be declared pro rata so
that the amount of distributions authorized per unit on the Series C Preferred
Units and such other classes or series of Series C Parity Preferred Units
ranking on a parity as to distributions with the Series C Preferred Units shall
in all cases bear to each other the same ratio that accumulated and unpaid
distributions per unit on the Series C Preferred Units and such other classes or
series of Series C Parity Preferred Units ranking on a parity as to
distributions with the Series C Preferred Units (which, in the case of any such
other classes or series of Series C Parity Preferred Units ranking on a parity
as to distributions with the Series C Preferred Units, shall not include any
accumulation in respect of unpaid distributions for past distribution periods if
such other Series C Parity Preferred Units ranking on a parity as to
distributions with the Series C Preferred Units does not have a cumulative
distribution) bear to each other.



6



--------------------------------------------------------------------------------


Section 22.4      Liquidation Proceeds.


A.Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common OP Units or any other classes or series of OP Units
ranking junior to the Series C Preferred Units as to distributions or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership, the holders of Series C Preferred Units shall be entitled to
receive the amount of the Issue Price of the Series C Preferred Units plus
accrued and unpaid Series C Priority Return thereon (whether or not authorized
or declared) to the date of payment in accordance with Article 12. If, upon any
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of Series C
Preferred Units shall be insufficient to pay the full preferential amount set
forth in Article 12 and liquidating payments on any Series C Parity Preferred
Units, as to the distribution of assets on any liquidation, dissolution or
winding up of the Partnership, then such assets, or the proceeds thereof, shall
be distributed among the holders of Series C Preferred Units and any such other
Series C Parity Preferred Units ratably in accordance with the respective
amounts that would be payable on such Series C Preferred Units and any such
Series C Parity Preferred Units if all amounts payable thereon were paid in
full.


B.Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage pre-paid, not less than thirty (30) and not more than sixty
(60) days prior to the payment date stated therein, to each record holder of the
Series C Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.


C.No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of Series C Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.


D.Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.


Section 22.5      Ranking


    The Series C Preferred Units rank, with respect to rights to the payment of
distributions and the distribution of assets in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, (i)
senior to all Common OP Units, Series A-3 Preferred Units, Series B-3 Preferred
Units and all other OP Units other than OP Units referred to in clauses (ii) and
(iii) of this sentence; (ii) on a parity with all Series C Parity Preferred
Units and (iii) junior to all Mirror A Preferred Units, Preferred OP Units,
Series A-1 Preferred Units, Series A-4 Preferred Units and all other OP Units
(now existing or hereafter arising) the terms of which specifically provide that
such OP Units rank senior to the Series C Preferred Units with respect to rights
to the payment of distributions and the distribution of assets in the event of
any liquidation, dissolution and winding up of the Partnership.



7



--------------------------------------------------------------------------------


Section 22.6    Voting Rights. Holders of the Series C Preferred Units will not
have any voting rights or right to consent to any matter requiring the consent
or approval of the Limited Partners.


Section 22.7    Transfer Restrictions. The Series C Preferred Units shall be
subject to the provisions of Article 11 of the Agreement; provided that the
General Partner hereby consents to the Transfer of Series C Preferred Units to
any partner, member or other beneficial owner of any holder of Series C
Preferred Units, subject to compliance with Section 11.3 of the Agreement.


Section 22.8    Exchange Rights.


(a)    Series C Preferred Units. Each holder of Series C Preferred Units shall
be entitled to exchange Series C Preferred Units for REIT Shares, at such
holder’s option, on the following terms and subject to the following conditions:


(i)    At any time after the Series C Issuance Date, each holder of Series C
Preferred Units at its option may exchange each of its Series C Preferred Units
for one and 11/100 (1.11) REIT Shares; provided, however, that no Series C
Preferred Units may be exchanged on any proposed Series C Exchange Date pursuant
to this Section 22.8 unless at least 20,000 Series C Preferred Units, in the
aggregate, are exchanged by one or more holders thereof on such Series C
Exchange Date pursuant to Series C Exchange Notices. Each holder of Series C
Preferred Units that has delivered a Series C Exchange Notice to the General
Partner may rescind such Series C Exchange Notice by delivering written notice
of such rescission to the General Partner prior to the Series C Exchange Date
specified in the applicable Series C Exchange Notice.


(ii)    The exchange rate is subject to adjustment upon subdivisions, stock
splits, stock dividends, combinations and reclassification of REIT Shares. The
adjustment to the exchange rate will be determined by the General Partner such
that each Series C Preferred Unit will thereafter be exchangeable into the kind
and amount of shares of common or other capital stock which would have been
received if the exchange had occurred immediately prior to the record date for
such subdivision, stock split, stock dividend, combination or reclassification
of the REIT Shares.


(iii)    In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner's
capital stock or sale of all or substantially all of the General Partner's
assets), in each case as a result of which the REIT Shares will be converted
into the right to receive shares of capital stock, other securities or other
property (including cash or any combination thereof), each Series C Preferred
Unit will thereafter be convertible or exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of REIT Shares or fraction thereof into which one Series C
Preferred Unit was convertible or exchangeable immediately prior to such
transaction.


(iv)    Limitations on Exchange. Notwithstanding anything to the contrary in
this Section 22.8(a):


(A)    Upon tender of any Series C Preferred Units to the General Partner for
REIT Shares pursuant to this Section, instead of issuing the requisite number of
REIT Shares to the exchanging holder of Series C Preferred Units, the
Partnership may elect to make a cash payment to the exchanging holder of Series
C Preferred Units in an amount equal to the product of (i) the Common Stock Fair
Market Value determined as of the Series

8



--------------------------------------------------------------------------------


C Exchange Date and (ii) the number of REIT Shares that would have been
otherwise issued to the exchanging holder of Series C Preferred Units, to the
extent necessary to prevent the recipient from violating the Ownership
Limitations of Section 2 of Article VII of the Charter, or corresponding
provisions of any amendment or restatement thereof;


(B)    A holder of Series C Preferred Units will not have the right to exchange
Series C Preferred Units for REIT Shares if (1) in the opinion of counsel for
the General Partner, the General Partner would no longer qualify or its status
would be seriously compromised as a REIT under the Code as a result of such
exchange; or (2) such exchange would, in the opinion of counsel for the General
Partner, constitute or be likely to constitute a violation of applicable
securities laws; and


(C)    The General Partner shall not be required to issue fractions of REIT
Shares upon exchange of Series C Preferred Units. If any fraction of a REIT
Share would be issuable upon exchange of Series C Preferred Units, the General
Partner shall, in lieu of delivering such fraction of a REIT Share, make a cash
payment to the exchanging holder of Series C Preferred Units in an amount equal
to the same fraction of the Common Stock Fair Market Value determined as of the
Series C Exchange Date.
.
(v)    Reservation of REIT Shares. The General Partner shall at all times
reserve and keep available a sufficient number of authorized but unissued REIT
Shares to permit the exchange of all of the outstanding Series C Preferred Units
pursuant to this Section 22.8.


(b)    Procedure for Exchange.


(i)    Any exchange described in Section 22.8(a) above shall be exercised
pursuant to a delivery of a Series C Exchange Notice to the General Partner by
the holder who is exercising such exchange right, by (A) fax and (B) by
certified mail postage prepaid. The Series C Exchange Notice and certificates,
if any, representing such Series C Preferred Unit to be exchanged shall be
delivered to the office of the General Partner maintained for such purpose.
Currently, such office is:


Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034


(ii)    Any exchange hereunder shall be effective as of the close of business on
the Series C Exchange Date. The holders of the exchanged Series C Preferred
Units shall be deemed to have surrendered the same to the General Partner, and
the General Partner shall be deemed to have issued the corresponding number of
REIT Shares at the close of business on the Series C Exchange Date.


(c)    Payment of Series C Priority Return. On the Series C Preferred Unit
Distribution Payment Date next following each the Series C Exchange Date, the
holders of Series C Preferred Units, which exchanged on such date shall be
entitled to Series C Priority Return in an amount equal to a prorated portion of
the Series C Priority Return based on the number of days elapsed from the prior
Series C Preferred Unit Distribution Payment Date through, but not including,
the Series C Exchange Date.


Section 22.9    Restrictions Included in Contribution Agreements. Each Series C
Preferred Partner acknowledges and agrees that, notwithstanding anything to the
contrary in this Amendment or the Agreement: (a) the transfer or exchange of a
portion of the Series C Preferred Units are restricted by the

9



--------------------------------------------------------------------------------


provisions of the Contribution Agreements and the documents executed and
delivered by Contributors thereunder, and (b) such Series C Preferred Partner
shall not transfer or exchange any Series C Preferred Units in violation of any
such restrictive provisions.


Section 22.10    No Redemption Rights. The Partnership shall not have the right
to redeem the Series C Preferred Units and the Series C Preferred Partners shall
not have the right to cause the Partnership to purchase the Series C Preferred
Units.


Section 22.11    No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series C Cumulative Preferred Units.


9.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


10.    Full Force and Effect. Except as amended by the provisions hereof, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified, confirmed and reaffirmed by the undersigned for all purposes
and in all respects.


11.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns.


12.    Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.






[The remainder of this page intentionally left blank]

10



--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Amendment as of the day
and year first above written.







GENERAL PARTNER:
                        
Sun Communities, Inc., a Maryland corporation    


By:    /s/ Jonathan M. Colman                
Name: Jonathan M. Colman
Title: Executive Vice President
                                                                   
    












[Signatures Continue on Following Page]




























































                        




--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Amendment as of the day
and year first above written.



                        
SERIES C PREFERRED PARTNERS:


Deerwood I Sponsor, LLC, a
Delaware limited liability company


By:    Deerwood I Park Sponsor Owner,
LLLP, a Florida limited liability limited
partnership, its sole managing member


By: J.B.E, Inc., a Florida corporation, its general partner


By: /s/ Gerard Berger        
Name: Gerard Berger
Title: President






Deerwood II Sponsor, LLC, a
Delaware limited liability company


By:    Deerwood II Park Sponsor Owner,
LLLP, a Florida limited liability limited
partnership, its sole managing member


By: J.B.E, Inc., a Florida
corporation, its general partner


By: /s/ Gerard Berger        
Name: Gerard Berger
Title: President




Hamptons Sponsor, LLC, a
Delaware limited liability company


By:    Hamptons Park Sponsor Owner, LLLP,
a Florida limited liability limited partnership, its sole managing member


By: J.B.E, Inc., a Florida corporation, its general partner


By: /s/ Gerard Berger        
Name: Gerard Berger
Title: President



--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Amendment as of the day
and year first above written.





Palm Key Village Sponsor, LLC, a
Delaware limited liability company


By:    Palm Key Park Sponsor Owner, LLLP,
a Florida limited liability limited partnership, its sole managing member


By: 109 Management
Associates, LLP, a Florida
limited liability partnership,
its sole general partner


By: Berger Management
LLP, a Florida limited
liability partnership, its
managing partner
    
By: /s/ Gerard Berger    
Name: Gerard Berger
Title: Managing Partner






Windmill Village Sponsor, LLC, a
Delaware limited liability company


By:
Windmill Park Sponsor

Owner, LLLP, a Florida limited
liability limited partnership, its sole
managing member


By: W.R. Management
Associates, LLP, a Florida
limited liability partnership,
its sole general partner


By: Berger Management
LLP, a Florida limited
liability partnership, its
managing partner
    
By: /s/ Gerard Berger    
Name: Gerard Berger
Title: Managing Partner



--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Amendment as of the day
and year first above written.



Southport Springs Sponsor, LLC, a
Delaware limited liability company


By:    Southport Springs Park Sponsor
Owner, LLLP, a Florida limited
liability limited partnership, its sole
managing member


By: Southport Management
Associates, LLP, a Florida
limited liability partnership,
its sole general partner


By: Berger Management
LLP, a Florida limited
liability partnership, its
managing partner
    
By: /s/ Gerard Berger    
Name: Gerard Berger
Title: Managing Partner




MH Financing Associates, LLLP, a Florida limited liability limited partnership


By: MHF Management Associates, LLLP, a Florida limited liability limited
partnership, as its general partner


By: Berger Management, LLP, a Florida limited liability partnership, as its
general partner


By: /s/ Gerard Berger
Name: Gerard Berger
Title: Managing Partner



















--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Amendment as of the day
and year first above written.



Southport Golf Associates, LLLP, a Florida limited liability limited partnership


By:
Southport Management Associates, LLP, a Florida limited liability partnership,
as its sole general partner



By: Berger Management LLP, a Florida limited liability partnership, as its
managing partner


By: /s/ Gerard Berger        
Gerard Berger, as its managing partner




Hamptons Golf Associates, a Florida
general partnership


By:     J.B.E., INC., a Florida corporation,
as general partner


By: /s/ Gerard Berger    
Gerard Berger, as its president




J.B.E., Inc., a Florida corporation


By: /s/ Gerard Berger        
Gerard Berger, as president






SI Enterprises, Inc., a Florida corporation


By: /s/ Paul Simon                    
Paul Simon, as president                                                




/s/ Gerard Berger                    
Gerard Berger, as attorney in fact on behalf of each of the parties identified
on Exhibit B attached hereto

